The plaintiff in error was convicted in the county court of Comanche county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 60 days in the county jail.
The case was tried in September, 1927, and the appeal was lodged in this court in January, 1928. No briefs in support of the appeal have been filed. An examination of the record discloses a rather weak and poorly tried case. The evidence, however, reasonably sustains the judgment and no jurisdictional or fundamental error is apparent.
The case is affirmed. *Page 112